3 So. 3d 427 (2009)
William BALL, Appellant,
v.
Danya L. BALL, Appellee.
No. 4D08-1856.
District Court of Appeal of Florida, Fourth District.
February 18, 2009.
John B. Agnetti and Calianne P. Lantz of Hoffman, Larin & Agnetti, P.A., Miami, for appellant.
Danya Ball, Davie, pro se.
WARNER, J.
We affirm the trial court's final judgment of dissolution of marriage. The husband contends that the court entered the original partial final judgment without giving him an opportunity to submit his own proposed final judgment, contrary to Perlow v. Berg-Perlow, 875 So. 2d 383 (Fla.2004). However, the trial judge had announced his findings of fact and conclusions of law on the record in the presence of the pro se husband, the wife, and her attorney. After the husband experienced medical issues, the court simply directed the wife's attorney to memorialize the already announced findings of fact and conclusions in a partial final judgment. Because the trial judge made all of the findings of fact and conclusions himself, Perlow does not require reversal. See Plichta v. Plichta, 899 So. 2d 1283, 1286 (Fla. 2d DCA 2005).
We also affirm the award of attorney's fees, as the court found the fees were authorized based upon a review of the factors set forth in Rosen v. Rosen, 696 So. 2d 697 (Fla.1997).
Affirmed.
POLEN and HAZOURI, JJ., concur.